UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4766



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KELLY KAY PARDUE,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cr-00276-HMH)


Submitted:   February 26, 2008             Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William T. Clarke, SARRATT & CLARKE, Greenville, South Carolina,
for Appellant.   William Corley Lucius, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelly Kay Pardue pled guilty to one count of conspiring

to defraud the United States by making false claims with the

Internal Revenue Service, in violation of 18 U.S.C. § 286 (2000),

and nine counts of making false claims, in violation of 18 U.S.C.

§§ 2, 287 (2000), and the district court sentenced her to twenty-

four months in prison, restitution, and three years of supervised

release.    On appeal, Pardue’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, there are no meritorious grounds for appeal but raising

the issues of whether the district court erred in calculating

Pardue’s    guideline   range,   denying   her   motion   for   a   downward

departure, and sentencing her to twenty-four months, and whether

the district court’s comments at sentencing afford her any basis

for relief.     Pardue was advised of her right to file a pro se

supplemental brief but has not done so.          We affirm.

            We will affirm a sentence imposed by the district court

as long as it is within the statutorily prescribed range and

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

In assessing the reasonableness of the sentence, we focus on

whether the district court abused its discretion in imposing the

sentence.     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).     We first examine the sentence for significant procedural

errors, and then we look at the substance of the sentence.            Id.   A


                                  - 2 -
sentence within a properly calculated sentencing guideline range is

presumptively reasonable.    United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007). We review a district court’s factual findings

for clear error and its legal conclusions de novo.     United States

v. Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

            We have reviewed the record and find Pardue’s sentence is

both procedurally and substantively reasonable.    Although Pardue’s

counsel raises the issue of whether the district court properly

calculated her guideline range and sentenced her to twenty-four

months in prison, he concludes the sentence was within a properly

calculated guideline range as well as the statutory maximum, and it

was not unreasonable.    We agree.   We also agree that the district

court’s comments at sentencing do not indicate any misunderstanding

regarding critical facts or issues by the court in selecting the

sentence.    Because the record indicates the district court denied

Pardue’s motion for downward departure as unwarranted and was under

no misperception as to its authority to depart, the court’s refusal

to depart is not subject to appellate review.    See Allen, 491 F.3d

at 193.   Therefore, we dismiss this portion of the appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore dismiss the appeal in part and affirm the

district court’s judgment. This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court


                                - 3 -
of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                DISMISSED IN PART;
                                                  AFFIRMED IN PART




                              - 4 -